TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00847-CV
NO. 03-11-00848-CV

Lisa Moreno and Lupe Moreno, Appellants

v.

Robert Michael Gilbert, Dennis Benefield, and Patty Benefield, Appellees




FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 425TH JUDICIAL DISTRICT
NOS. 10-1537-F425 & 10-1039-F425 
HONORABLE MARK J. SILVERSTONE, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


	Appellants Lisa Moreno and Lupe Moreno no longer wish to pursue their appeals
against appellees Robert Michael Gilbert, Dennis Benefield, and Patty Benefield and have filed a
motion to dismiss in both cause numbers.  Counsel for appellants and counsel for appellees agreed
to the form of a proposed order granting the motion to dismiss both appeals.  We grant the motion
and dismiss these appeals.  Tex. R. App. P. 42.1(a)(1).

					__________________________________________
					Jeff Rose, Justice
Before Chief Justice Jones, Justices Pemberton and Rose
Dismissed on Appellants' Motion
Filed:   April 6, 2012